DETAILED ACTION
Status of Claims
The amendment after final filed 04/29/2022 has been entered. Claims 1-6 and 10 remain pending. Applicant’s proposed amendment of one-sided areal density Q of the negative active material layer is from 90 g/m2 to 140 g/m2 is taught by the prior art and does not place the claims in condition for allowance.
Cited reference to Muroya et al. (US 2019/0355969) teaches the weight per unit area (coating amount of one surface) of the negative electrode active material layer is preferably 6.0 to 15.0 mg/cm2 from the view point of increasing capacity (para 0083), which overlaps Applicant’s claimed range of 90 g/m2 to 140 g/m2. Note the conversion: 1.0 mg/cm2 = 10 g/m2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723